DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-3 and 5 were previously pending and subject to a non-final office action mailed 04/14/2022. No claims were amended or cancelled, and claim 6 was added in a reply filed 10/13/2022. Therefore claims 1-3 and 5-6 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 10/13/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because the specification states that “in embodiments where the method is implemented as computer software utilized on a computer, such transactions can be accomplished in large scale and in an automated fashion.” Applicant asserts that such dependency of Applicant’s described system on implementation through computerized software to adequately render the results of the described solution in the claims valid and useful for use within the system create a meaningful limitation to the imposed computer program elements of claim 1 (remarks p. 6). Examiner respectfully disagrees. 
Examiner respectfully notes that the computer elements recited in the claim are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer. Any efficiency gained by applying the abstract idea on a computer is not gained through the performance of the claims themselves but by utilizing the inherent efficiency of applying the abstract idea on a computer which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f)” "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”)
Applicant argues that the use of encryption enabling software and multi-factored credential user authentication (not claimed) further elevate the meaningful limitation of the computer program element of claim 1 (remarks p. 7). Examiner respectfully disagrees. 
As argued above, the computer elements recited in the claims including encryption (multi-factor credential user authentication is not claimed) are recited at a high level of generality and only amounts to instructions to automate the abstract idea on a computer which does not integrate the abstract idea into a practical application. 
Applicant argues that the present application acts as a technology enabler for these parties to plan for, as well as adjust in real-time, to manage the transactions between the multiple resources and parties identified in a reliable and economically beneficial manner needed to overcome the aforementioned grid reliability and quality requirements (remarks p. 7). Examiner respectfully disagrees. 
As argued above, the computer elements recited in the claims including “communicating”, “sending”, “receiving”, “submitting” steps and all other steps that includes communications between two computers are recited at a high level of generality and only amounts to instructions to automate the abstract idea on a computer which does not integrate the abstract idea into a practical application. In addition, receiving and transmitting of data between two computers, including a intermediary computer is a well-understood, routine and conventional functions of computers which does not provide significantly more limitations. As such, the claims are directed towards an abstract idea and not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “Receive asset’s input data, define products and services, Validate said asset input data against the asset's capabilities and participant's contractual agreement for said products and services, Package said Asset input data together for a particular asset into a registration data file, Communicate said registration data file to an approval entity, receive the decision of said approval entity; Record the decision of said approval entity, submission by Participant of transaction schedule for approved services, Validate transaction schedule data against the participant's contractual agreement for intended services and grid conditions to accommodate said transaction schedule, Create Schedules for conventional generation, storage, and various dispatchable demand-side generation and storage resources, Format dispatch schedule information for a particular use, Send dispatch schedules to impacted systems and the participant”
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a computer program for use with a computer having a memory and utilize encryption enabling software to protect messages. However, these additional elements do not integrate the abstract idea into a practical application because these additional elements are recited at a high level of generality which merely amounts to applying the judicial exception into a computer environment (i.e. receive, process and transmit data).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2/6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (encryption enabling software is utilized to protect messages is recited at a high level of generality which amounts to mere instructions to apply the exception on a computer environment) or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a “system operator” and “discrete data packet” are recited at a high level of generality which amounts to mere instructions to apply the exception on a computer environment) or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628